Case: 21-60326     Document: 00515841930         Page: 1     Date Filed: 04/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit
                                 ___________
                                                                           FILED
                                                                       April 29, 2021
                                  No. 21-60326
                                 ___________                          Lyle W. Cayce
                                                                           Clerk
   Georges Sallah Lembou,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.
                   ______________________________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                           Agency No. A207 366 356
                   ______________________________

   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Georges Lembou moves for a stay of removal pending resolution of his
   petition for review of the Board of Immigration Appeals (“BIA”) denial of
   his motions to reopen and reconsider. We deny the motion for a stay.
          Lembou’s asylum application was denied by the BIA in 2019. He then
   filed motions to reopen and reconsider in February 2020, which were denied

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60326            Document: 00515841930              Page: 2      Date Filed: 04/29/2021




                                              No. 21-60326


   by the BIA as untimely. Lembou filed subsequent motions to reopen and
   reconsider in August 2020, arguing that the deadline applicable to his
   February motions should be equitably tolled due to his poor health following
   a car accident. The BIA again denied the motions because both were
   untimely, the motion to reopen was numerically barred, Lembou failed to
   demonstrate that equitable tolling was warranted, and the circumstances did
   not warrant sua sponte reopening. Lembou then filed a petition for review of
   the denial of his August 2020 motions and now moves to stay removal
   pending our resolution of his petition for review.
             We consider four factors in determining whether to grant a stay:
   “(1) whether the stay applicant has made a strong showing that he is likely to
   succeed on the merits; (2) whether the applicant will be irreparably injured
   absent a stay; (3) whether issuance of the stay will substantially injure the
   other parties interested in the proceeding; and (4) where the public interest
   lies.” 1 The first two factors are the “most critical.” 2 This Court applies “a
   highly deferential abuse-of-discretion standard in reviewing the denial of a
   motion to reopen removal proceedings.” 3 We must affirm the BIA’s decision
   as long as it is “not capricious, without foundation in the evidence, or
   otherwise so irrational that it is arbitrary.” 4
             Lembou has not demonstrated that he is likely to succeed on the
   merits. First, his August 2020 motions to reconsider and reopen were
   untimely. Motions to reconsider must be filed within 30 days of the order in
   question. 5 The BIA denied Lembou’s first set of motions to reopen and

             1
                 Nken v. Holder, 556 U.S. 418, 434 (2009) (internal quotation marks and citation
   omitted).
             2
               Id.
             3
               Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017).
             4
               Id. at 203-04 (quoting Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
   2009)).
             5
                 8 U.S.C. § 1229a(c)(6)(B).




                                                   2
Case: 21-60326        Document: 00515841930             Page: 3      Date Filed: 04/29/2021




                                         No. 21-60326


   reconsider in May 2020, but Lembou did not move to reconsider until
   August. Motions to reopen must be filed within 90 days of the BIA’s final
   administrative removal order. 6 The BIA’s final order was issued in 2019, well
   over 90 days before Lembou filed his latest motion to reopen in 2020. Only
   one motion to reopen may be filed in this situation, but the August 2020
   motion was Lembou’s second. 7
           The BIA rejected Lembou’s equitable-tolling argument because the
   August motion itself was untimely and Lembou did not argue that the August
   motion should also be subject to equitable tolling. In his motion for a stay,
   Lembou does not make any argument challenging this determination by the
   BIA as an abuse of discretion.
           Finally, to the extent Lembou argues that the BIA abused its discretion
   by refusing to sua sponte reopen proceedings, we lack jurisdiction to review
   those arguments. 8
           IT IS ORDERED that Petitioner’s opposed motion for stay of
   removal pending review is DENIED.




           6
            Id. § 1229a(c)(7)(A).
           7
            Id. 1229a(c)(7)(A).
          8
            See, e.g., Melendez-Amaya v. Holder, 541 F. App’x 495, 497 (5th Cir. 2013)
   (unpublished) (per curiam).




                                               3